DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021, has been entered. 

Specification
The objection to the title is withdrawn in view of applicants’ submission of a replacement title.  

Allowable Subject Matter
Claims 8, 10, 12, 14, 16, 18, 20, 22, 24, and 26 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, disclose, or reasonably suggest a single crystal pulling apparatus comprising a heater for heating a raw material in a crucible, a chamber, and a dopant supply means for supplying a sublimable dopant to the raw-
The closest prior art of record includes Japanese Patent Appl. Publ. No. 2011-132043 to Atsushi Nakao (hereinafter “Nakao”) and Chinese Patent Appl. Publ. No. CN 105369346 to Wang, et al. (“Wang”).  In Fig. 1 and ¶¶[0016]-[0047] Nakao teaches an embodiment of a Czochralski crystal growth system which includes a dopant addition device (30) comprised of a sublimation part (56) provided inside a furnace body (12), a carrier gas introduction device (60) configured to introduce gas (G2) into the sublimation part (56), along with an inclination part (58c) which is connected to the sublimation part (56) via a horizontal tube (58b).  Then in Fig. 1 and the description on .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714